Citation Nr: 1112302	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  03-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 14, 2002 for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1979.
This matter initially came before the Board of Veterans' Appeals (Board) from a November 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted a TDIU, effective February 10, 2003.

In March 2004, the RO assigned an earlier effective date of November 14, 2002 for the grant of a TDIU.

In August 2006 and January and August 2009, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  An informal claim for a TDIU was received on May 6, 2002, the date of a VA examination.

2.  The Veteran became unemployable due to service-connected disabilities on September 12, 2001, the date that he last held gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of September 12, 2001 for the grant of a TDIU are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The claim for an earlier effective date for the grant of a TDIU arises from the Veteran's disagreement with the effective date assigned after the grant of a TDIU.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and employer records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions. Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.
Analysis

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:
(a)  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  
38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an  original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 

(o)(2)  Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

However, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board can review the decision of the Director of C&P to deny a TDIU under 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423 (2008). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

A medical report may be an informal claim to increase or reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1).
  
Under 38 C.F.R. § 3.157, a report of treatment or examination can constitute an informal claim for increase if it contains sufficient information.  A private treatment record is deemed to be an informal claim as of the date of its receipt, while a VA record constitutes an informal claim as of the date of the treatment or examination.  Id.

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson, 251 F.3d at 1378; Jackson, 587 F.3d at 1109-10.  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

A VA examination report dated May 6, 2002 conducted as part of the Veteran's claim for service connection for a lower back disability reveals that he reported that he had been unemployed since September 2001 and that he had worked as a truck driver and welder in the years prior to that date. 

Thus, the May 2002 VA examination report includes evidence of unemployability.  Given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the Board finds that a claim for a TDIU was reasonably raised by the May 2002 VA examination report.  Therefore, the examination report constitutes an informal claim for a TDIU dated May 26, 2002, the date of the examination.  See 38 C.F.R. § 3.157; See Roberson, 251 F.3d at 1378.  

With respect to whether the Veteran met the schedular criteria for a TDIU prior to November 14, 2002, service connection was in effect for the following disabilities prior to that date:  Type II diabetes mellitus, rated 20 percent disabling, effective December 29, 2000; degenerative disc disease of the lumbar spine L5-S1, rated 10 percent disabling from January 30, 1998 to May 5, 2002 and 20 percent disabling since May 6, 2002; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling, effective December 29, 2000; and diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling, effective May 6, 2002.  His combined disability rating was 10 percent from January 30, 1998 to December 28, 2000, 40 percent from December 29, 2000 to May 5, 2002, and 50 percent from May 6, 2002 to November 13, 2002.

Although the Veteran's service-connected diabetes mellitus and diabetic peripheral neuropathy of the right and left lower extremities (assigned ratings of 20 percent, 10 percent, and 10 percent, respectively) are of common etiology and considered one disability for purposes of one 40 percent disability, his combined disability rating was never 70 percent at any time prior to November 14, 2002.  Thus, he did not meet the scheduler criteria for a TDIU prior to that date.  See 38 C.F.R. § 4.16(a).  

Prior to November 14, 2002, the Veteran was only service-connected for Type II diabetes mellitus, degenerative disc disease of the lumbar spine L5-S1, and diabetic peripheral neuropathy of the right and left lower extremities.  Consequently, his currently service-connected peripheral vascular disease of the left lower extremity, diabetic peripheral neuropathy of the right and left upper extremities, hypertension, and erectile dysfunction cannot be considered in determining whether he was entitled to a TDIU prior to that date.  In other words, the evidence must show that the Veteran's diabetes mellitus, lower back disability, and peripheral neuropathy of the lower extremities, either individually or combined, rendered him unable to secure or maintain substantially gainful employment prior to November 14, 2002 in order for an earlier effective date to be warranted.
An April 1979 letter submitted by the Veteran, a June 1979 VA examination report, and June 2000 VA medical certificate indicate that the Veteran reported an initial period of unemployment immediately following his discharge from service and that he was an unemployed welder at the time of the June 2000 VA medical evaluation.

The May 2002 VA examination report reveals that the Veteran reported that he had worked as a truck driver for 2 years and a welder for several years, but that he had not worked since September 2001.

During a July 2002 hearing at the RO, the Veteran testified that he had last worked in September 2001 as a truck driver.  He had quit this job due to the effects of diabetes.  He was no longer able to drive a tractor trailer, because his insulin use prevented him from obtaining the necessary medical card, and medical complications made it difficult to obtain further employment.

In applications for increased compensation based on unemployability dated in May 2003 and July 2008 (VA Form 21-8940), the Veteran reported that he had a high school diploma and that he had last worked full time on September 13, 2001.  He was employed as a laborer from 1997 to 1999, in construction from 1999 to 2000, as a truck driver from 2000 to 2001, and as a welder from June to September 2001.  He had left his most recent job due to diabetes.

Employment information forms submitted by the Veteran's previous employers (VA Form 21-4192) dated in July and August 2003 confirm that he was employed as a welder from August 12, 1999 to April 24, 2000 and as a truck driver from November 2000 to June 2001.  His reported period of employment from June to September 2001 was unable to be verified.

A July 2003 VA examination report, VA treatment records dated in March 2003 and April 2006, and statements submitted by the Veteran in February 2005, September 2008, and February 2009 reveal that he reported that he last worked on September 12 or 13, 2001 and was unable to continue working as of that date due to diabetes mellitus, peripheral neuropathy, and lower back disability.

In a November 2009 Memorandum, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that the evidence did not establish that the Veteran terminated his employment in 2001 due to service-connected disabilities and that he was not entitled to a TDIU on an extraschedular basis at any time prior to November 14, 2002.  The determination by the Director of C&P is subject to review by the Board.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal).

The Veteran is competent to report his employment history.  Furthermore, his reports are generally consistent with the evidence of record and there is nothing to explicitly contradict them.  Thus, the Board concludes that his reports are also credible.

The evidence favors a conclusion that prior to November 14, 2002, the Veteran's service-connected diabetes mellitus, peripheral neuropathy, and lower back disability alone prevented him from obtaining or maintaining substantially gainful employment.  He stopped working in September 2001 and has been unemployed since that time due to his service-connected medical problems.  

The evidence reveals that the Veteran has been unemployable due to diabetes mellitus, peripheral neuropathy, and a lower back disability since September 2001.  As this date is within one year prior to the May 2002 informal claim for a TDIU, an effective date of September 12, 2001 (the earliest reported date that the Veteran became unemployed), but not earlier, for the grant of a TDIU is warranted.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of September 12, 2001 for the grant of a TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


